Citation Nr: 1435970	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for leukopenia, to include as secondary to the service-connected polycystic kidney disease with hypertension.

2.  Entitlement to service connection for splenomegaly, to include as secondary to the service-connected polycystic kidney disease with hypertension.

3.  Entitlement to service connection for pancytopenia, to include as secondary to the service-connected polycystic kidney disease with hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

In determining the issues on appeal, the RO certified the issue of service connection for hypercholesterolemia to the Board.  The Veteran, however, did not file a substantive appeal to this issue and the RO did not issue an adjudication of this issue after the Veteran's decision not to perfect this issue (while perfecting the other three issues above).  Under this fact pattern, the issue of service connection for hypercholesterolemia is not in appellate status.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Further, in the April 2011 substantive appeal, the Veteran indicated he wanted to perfect a claim for service connection for thrombocytopenia.  This issue, however, was addressed in a December 2010 statement of the case, and his substantive appeal was not timely as to this issue.  The RO has not treated this issue as remaining in appellate status.  Thus, it is also not in appellate status.  Therefore, the Board considers the correct issues on appeal to be those listed on the first page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  An August 2004 medical statement for his SSA claim shows that his reported diagnoses included the service-connected polycystic kidney disease with hypertension.  As the record indicates that the Veteran may be in receipt of SSA disability benefits based, in part, on his polycystic kidney disease with hypertension, and as the Veteran is claiming that his disabilities may be related to that disability, a remand is necessary to obtain the Veteran's complete SSA records.  As the appeal is remanded, the AOJ should also develop to see if there are additional treatment records relevant to this appeal, to specifically include additional VA treatment records.

Further, the Board finds that a VA examination that addresses the etiology of the claimed splenomegaly and pancytopenia would greatly aid in adjudication of the appeal.  See 38 C.F.R. § 3.159 (2013).  Based on the Board's review of the evidence, the Board has directed specific questions to the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include copies of the decision awarding benefits and the medical records used in support of that determination.  All attempts to obtain these records should be documented in the claims folder, and if they are unavailable, the notice of such unavailability to the Veteran should also be documented.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Durham VA Medical Center, from S.M., M.D., from C.J., M.D., and from any other providers identified by the Veteran.  All attempts to obtain these records should be documented in the claims folder, and if they are unavailable, the notice of such unavailability to the Veteran should also be documented.

3.  After the directives contained in paragraphs (1)-(2) are completed, accord the Veteran an appropriate VA examination(s) to determine the nature, extent, and etiology of his splenomegaly and pancytopenia.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer opinions as to the following:

(A)  Does the diagnosis of splenomegaly represent a disease process?

(B)  If the answer to (A) is yes, it is at least as likely as not that the disease is attributable to service OR caused or aggravated by service-connected polycystic kidney disease with hypertension?

(C)  Does the diagnosis of pancytopenia constitute a finding of a disease process (in contrast to a laboratory finding)?


(D)  If the answer to (C) is yes, it is at least as likely as not that the disease is attributable to service OR caused or aggravated by service-connected polycystic kidney disease with hypertension?

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.







							(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

